Citation Nr: 1409589	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-13 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  Jurisdiction over the case was subsequently transferred to the RO in Louisville, Kentucky.

The Board notes that the Veteran's representative submitted an appellate brief associated with the electronic "Virtual VA" system in January 2014 in which it is noted that the Veteran submitted a formal appeal in May 2013 for additional issues, namely, kidney, lung and rectum conditions.  However, appellate documents pertaining to these issues are not of record in the claims folder and according to the electronic Veterans Appeals Control and Locator system, further action concerning these issues remains pending at the RO.  Accordingly, those issues remain pending before the RO at this time.  See, e.g.,  38 C.F.R. §  19.36.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

The Veteran, in written statements, contends that he is entitled to service connection for a back disorder.  Specifically, the Veteran contends that his current low back disorder is related to a back injury sustained during a car accident in service.  In support of his claim, the Veteran submitted a lay statement from a fellow veteran indicating that he was involved in the same car accident as the Veteran in service and further, that the Veteran had his military occupational specialty changed in service due to back pain and a stomach ulcer.  Similarly, the Veteran's sister submitted a lay statement attesting to her knowledge of the Veteran's back problems in service.

In response to the Board's remand, the Veteran was afforded a VA examination in April 2013 in which the examiner noted a medical history of the Veteran being seen a few times during the military for back pain with no significant findings and a normal separation examination; after the military, he worked as a warehouse lifter.  The Veteran had a work-related injury in 1982 and in 1992 injured his low back while lifting.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that service treatment records did not show any significant physical findings, nor any chronicity of back pain during military service; there were no records indicating back pain during the first decade after military service and then not really until the early 1990s, some 20 years after military service.  

The Board finds that this opinion is inadequate for adjudication purposes.  The examination report does not mention the in-service car accident reported by the Veteran.  The Board specifically instructed in the prior remand that the VA examiner provide an opinion on whether it is at least as likely as not that any current low back disorder manifested by the Veteran was related to his active duty service, to include, but not limited to, a motor vehicle accident.  Accordingly, the Board has concluded that another medical opinion is required.

In addition, the Veteran again reported in an October 2012 statement that he received medical treatment at the VA medical facility in Martinez, California.  The RO previously attempted to obtain records from that facility and received a negative reply in September 2011.  It does not appear, however, that the Veteran was notified of this.  

Finally, in a March 2013 communication the Veteran stated with respect to VA's February 27, 2013 letter concerning clinical records from the naval hospitals at Camp Lejeune and Beaufort, that "I do have my military medical records."  On remand, the Veteran should be asked to submit the records.

Accordingly, the case is REMANDED for the following action:

1.  Again attempt to obtain medical records, including any archived records, pertaining to treatment of the Veteran at the VA outpatient clinic in Martinez, CA.  See the Veteran's October 2012 statement.  

If after continued efforts to obtain the records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Request that the Veteran submit copies of the military medical records that he referenced in his statement of March 2013 to VA.  

3.  Thereafter, the claims folders should be provided to the VA examiner who conducted the April 2013 VA examination.  The examiner should be requested to review the claims folders and provide an addendum opinion in which he or she sets forth a complete rationale for all opinions expressed and conclusions reached in regards to the question of whether it is at least as likely as not (50 percent or more likelihood) that any current low back disorder manifested by the Veteran is related to his active duty service, to include, but not limited to, a motor vehicle accident and complaints of back pain in October 1971 and May 1973 therein.

For the purposes of the opinion, the examiner should presume that the appellant is a reliable historian and should take into account the aforementioned reports of an in-service car accident and pertinent service treatment records.

If the April 2013 examiner is unavailable, the claims folders should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

4.  After the requested addendum report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The report should be returned to the examiner if deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, re-adjudicate the issue of entitlement to service connection for a low back disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


